Citation Nr: 0704464	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of service-connected left knee degenerative 
joint disease, evaluated as 10 percent disabling from May 15, 
2005.

2.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a herniated 
nucleus pulposus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In August 2006, the veteran testified at a 
hearing before the undersigned.

A review of the claims file shows that the veteran, at the 
August 2006 hearing, raised a claim of entitlement to service 
connection for a right knee disorder secondary to service 
connected left knee disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran, at his August 
2006 hearing, alleged a worsening of his service connected 
disorders since his May 2004 VA examinations.  Specifically, 
the veteran testified that he had increased problems with 
knee pain and giving way, back pain, incapacitating episodes 
caused by his low back disorder, and an inability to stand 
for more than 15 or 20 minutes without his left leg pain 
and/or back pain causing him to have to sit down.  

Accordingly, because the veteran's last VA examination to 
evaluate the severity of his left knee and low back disorders 
were performed in May 2004, on remand, a new VA examination 
is warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.326 (2006); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995) held that evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain, weakness, etc . . ..  Therefore, on remand, the VA 
examiner must be asked to take into account the directives of 
the Court in DeLuca as well as other factors contemplated by 
38 C.F.R. §§ 4.40, 4.45 (2006) when examining the left knee 
and low back.

Given the fact that the recent changes for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 1 (2006) allows for separate 
ratings for compensable levels of adverse neurological 
symptomatology, on remand, the veteran must also be provided 
a neurological examination.  38 U.S.C.A. § 5103A(d). 

Given the veteran's complaints of tender post operative left 
knee scars at his August 2006 personal hearing and given the 
fact that the December 1979 rating decision that first 
granted service connection for the veteran's left knee 
disorder characterized the disability as "status post left 
knee, medial meniscectomy, with rotatory instability," on 
remand, the veteran must also be provided a dermatological 
examination.  Id. 

The veteran testified in August 2006 that he received ongoing 
treatment for his service connected disabilities at the 
Phoenix VA Medical Center.  He also testified that he applied 
for and was denied Social Security Administration (SSA) 
disability benefits.  Accordingly, since the record does not 
include his post-March 2005 VA treatment records or the 
records filed in support of his SSA claim, on remand, these 
records should be obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A(b) (West 2002). 

Similarly, given the veteran's claims that his left knee 
and/or low back disorders interfered with his obtaining and 
maintaining employment, on remand, the veteran should be 
invited to file with VA any employment records that could 
help substantiate this claim.  Id.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held, in cases where the record reflects that the veteran has 
multiple problems due to a service-connected disability, it 
is possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, and a compensable 
limitation of extension under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.  

Accordingly, on remand, the RO's readjudication of this 
appeal must include consideration of whether the claimant 
meets the criteria for separate compensable ratings for left 
knee limitation of flexion and extension; whether the 
claimant meets the criteria for a separate compensable rating 
for neurological impairment caused by his herniated nucleus 
pulposus; and whether the claimant meets the criteria for a 
separate compensable rating for each of his post operative 
left knee scars.  VAOPGCPREC 09-04; Esteban, supra; 38 C.F.R. 
§ 4.71a, 4.118 (2006).  

Given the veteran's claims at his August 2006 hearing that he 
had not worked since 2003 and his left knee and/or low back 
disorder interfere with his obtaining and maintaining 
employment, on remand, the RO should also adjudicate whether 
he meets the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2006).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board notes that a review of the transcript from the 
veteran's August 2006 hearing reveals that some of the 
testimony given at that time was inaudible.  Accordingly, on 
remand, the veteran should be given an opportunity to have 
another hearing.  38 C.F.R. § 20.703 (2006).

Lastly, given the evidentiary development order above, on 
remand, the veteran should be provided updated Veterans 
Claims Assistance Act of 2000 (VCAA) notice in accordance 
with the Court's recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should notify the veteran that 
some of the testimony at his August 2006 
hearing was inaudible and provide him with 
the opportunity to have another hearing 
before a Veterans Law Judge at the local 
VA Regional Office.  If the veteran does 
not desire another hearing, this fact must 
be memorialized in writing and associated 
with the claims file.

2.  The RO should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159(b) (2006), that includes 
notice addressing the information or 
evidence needed to establish an increased 
rating and an effective dates for the 
claims on appeal as outlined by the Court 
in Dingess, supra.  The updated notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claims, including 
authorizations to obtain records from any 
ex-employers that may have records 
relevant to his claim of being unable to 
obtain and maintain employment due to 
service connected left knee and low back 
disorders.   

If the veteran thereafter provides VA 
with any authorizations, a request for 
these records should be made by VA.  If 
any pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran notified in writing.  

3.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
any pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran notified in writing.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum must be 
prepared and added to the claims folder.

4.  The RO should obtain from the Phoenix 
VA Medical Center copies of all of the 
veteran's post-March 2005 treatment 
records that have not been associated 
with the claims file.  If any pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum must be prepared and added to 
the claims folder.

5.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  

a.  As to the skeletal problems 
affecting the lumbar spine, in 
accordance with the latest AMIE 
worksheet for rating lumbar spine 
skeletal disabilities, the examiner 
is to provide a detailed review of 
the veteran's history, current 
complaints, and the nature and 
extent of all lumbar spine 
disabilities.  In addition to any 
other information required by the 
AMIE worksheet, the examiner should 
conduct complete range of motion 
studies and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact must be so 
stated, and an explanation provided 
why such an opinion cannot be 
provided.

b.  As to the instability affecting 
the left knee, in accordance with 
the latest AMIE worksheet for rating 
left knee disorders, the examiner is 
to provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all left knee instability.  
In addition to any other information 
required by the AMIE worksheet, the 
examiner should state whether the 
disability is manifested by 
recurrent subluxation or lateral 
instability that is best 
characterized as "slight," 
"moderate," or "severe."  The 
examiner should also state whether 
the left knee semilunar cartilage is 
dislocated with frequent episodes of 
locking, pain, or effusion into the 
joint.  

c.  As to the degenerative joint 
disease affecting the left knee, in 
accordance with the latest AMIE 
worksheet for rating left knee 
disorders, the examiner is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all left knee degenerative 
joint disease.  In addition to any 
other information required by the 
AMIE worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
flexion and extension, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of flexion 
and/or extension.  If the veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  If 
the examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact must be so 
stated, and an explanation provided 
why such an opinion cannot be 
provided.

6.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
electromyography (EMG) and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  Thereafter, in 
accordance with the latest AMIE worksheet 
for rating neurological disabilities of 
the lumbar spine, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of all lumbar 
spine neurological disabilities.  In 
addition to any other information 
required by the AMIE worksheet, the 
neurological examiner should provide an 
opinion as to whether the herniated 
nucleus pulposus causes neuritis or 
neuralgia in any associated nerve and, if 
so, whether that neuritis or neuralgia is 
best characterized as incomplete and 
moderate, incomplete and moderately 
severe, incomplete and severe, or 
complete.  38 C.F.R. § 4.124a (2006).

7.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a dermatological 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
regarding the appellant's post operative 
left knee scars should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating scars, the 
examiner is to provide a detailed 
statement of the nature and extent of any 
adverse symptomatology.  In addition to 
any other information required by the 
AMIE worksheet, the examiner should state 
whether either scar is superficial and 
unstable or superficial and painful on 
examination.  The examiner should also 
provide the length and width measurements 
of each left knee scar.  

8.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159. 

9.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  In 
readjudicating the veteran's claim, the 
RO should also consider whether separate 
ratings are warranted for limitation of 
flexion and extension of the left knee, 
post operative left knee scars, and/or 
any neurological impairment caused by the 
herniated nucleus pulposus.  VAOPGCPREC 
09-04; Esteban, supra; 38 C.F.R. § 4.71a, 
4.118.  In readjudicating the veteran's 
claim, the RO should also consider 
whether he meets the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


